November 1, 2012




                                    JUDGMENT

                  The Fourteenth Court of Appeals
             LYDIA ALCALA-GARCIA AND JANET SOLIS, Appellants

NO. 14-12-00175-CV                          V.

                      CITY OF LA MARQUE, TEXAS, Appellee
                        ________________________________

       This cause, an appeal from the judgment in favor of appellee, City of La Marque,
Texas, signed January 20, 2012, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of the
court below AFFIRMED.

       We order appellants, Lydia Alcala-Garcia and Janet Solis, jointly and severally, to
pay all costs incurred in this appeal.

      We further order this decision certified below for observance.